Exhibit 10.1

May 25, 2018

Rent-A-Center, Inc.

5501 Headquarters Drive

Plano, Texas 75024

Attention: Dawn M. Wolverton

 

  Re: Recommendation of Directors under the Cooperation Agreement

Dear Ms. Wolverton:

Reference is made to that certain Cooperation Agreement (the “Cooperation
Agreement”), dated February 5, 2018, by and among Rent-A-Center, Inc. (the
“Company”), Engaged Capital Flagship Master Fund, LP, Engaged Capital Co-Invest
V, LP, Engaged Capital Co-Invest V-A, LP, Engaged Capital Flagship Fund, LP,
Engaged Capital Flagship Fund, Ltd., Engaged Capital, LLC, Engaged Capital
Holdings, LLC and Glenn W. Welling (such Engaged entities and Mr. Welling
collectively referred to as the “Engaged Group”). Capitalized terms used and not
defined herein shall have the meanings given to such terms in the Cooperation
Agreement.

The Engaged Group and the Company hereby acknowledge and agree that:

 

  1. Pursuant to Section 2 of the Cooperation Agreement and subject to the
procedures therein, the Engaged Group previously submitted to the Nominating
Committee candidates to be considered for nomination as a director candidate in
the Company’s proxy materials for election to the board of directors of the
Company (the “Board”) at the Company’s 2018 annual meeting of the stockholders
(the “2018 Annual Meeting”) scheduled to occur on June 5, 2018.

 

  2. In accordance with the Cooperation Agreement, the Engaged Group previously
submitted to the Company and the Nominating Committee Ms. Carol McFate as one
such candidate. The Chairman of the Nominating Committee interviewed Ms. McFate
and confirmed her qualifications to serve on the Board.

 

  3. The Board’s review of strategic and financial alternatives to maximize
stockholder value (the “Strategic Alternatives Review”) is on-going and, as
previously publicly-disclosed, is anticipated to conclude by the end of the
second quarter of this year. The Company and the Engaged Group have determined
it to be in the best interests of the Company to defer Ms. McFate’s candidacy as
a director during the 2018 director election cycle and/or the pendency of the
Strategic Alternatives Review. Accordingly, the Engaged Group has elected to
waive its right under the Cooperation Agreement to put forth Ms. McFate as a
potential director nominee for election at the 2018 Annual Meeting.

 

1



--------------------------------------------------------------------------------

  4. The Company agrees that at any time prior to the termination of the
Cooperation Agreement, the Engaged Group may provide written notice to the
Company and the Nominating Committee recommending a director candidate to fill a
vacant directorship on the Board (the “Vacancy Director”), which may be
Ms. McFate; provided, such candidate satisfies (or, in the case of Ms. McFate,
continues to satisfy) the requirements set forth in the Cooperation Agreement.

 

  5. The process of selecting and appointing the Vacancy Director shall follow
substantially the same process set forth in Section 2(a) – 2(d) of the
Cooperation Agreement that is used for the selection of the Settlement
Directors.

 

  6. Except as specifically amended or otherwise modified hereby, the
Cooperation Agreement shall remain unmodified and continue in full force and
effect. For the avoidance of doubt, nothing in this letter agreement shall
affect the Engaged Group’s rights with respect to the seventh director pursuant
to Section 2(g) of the Cooperation Agreement in the event that the size of the
Board is increased to seven (7) directors during the term of the Cooperation
Agreement. All references to “this Agreement” in the Cooperation Agreement shall
be deemed to include the amendments and modifications to the Cooperation
Agreement contained herein.

This letter agreement shall be governed by and construed and enforced in
accordance with, the laws of the State of Delaware without reference to the
conflict of laws principles thereof.

This letter agreement may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original, and such counterparts
together shall constitute and be one and the same instrument. This letter
agreement (or signature page thereto) may be executed and delivered by
facsimile, or by e-mail of a portable document former (.pdf) file and delivery
by such method will be deemed to have the same effect as if the original
signature had been delivered.

[Signature Page Follows.]

 

2



--------------------------------------------------------------------------------

Sincerely, Engaged Capital Flagship Master Fund, LP By:   Engaged Capital, LLC  
General Partner By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Founder and Chief Investment Officer Engaged
Capital Co-Invest V, LP By:   Engaged Capital, LLC   General Partner By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Founder and Chief Investment Officer Engaged
Capital Co-Invest V-A, LP By:   Engaged Capital, LLC   General Partner By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Founder and Chief Investment Officer Engaged
Capital Flagship Fund, LP By:   Engaged Capital, LLC   General Partner By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Founder and Chief Investment Officer

 

3



--------------------------------------------------------------------------------

Engaged Capital Flagship Fund, Ltd. By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Director Engaged Capital, LLC By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Founder and Chief Investment Officer Engaged
Capital Holdings, LLC By:  

/s/ Glenn W. Welling

Name:   Glenn W. Welling Title:   Sole Member

/s/ Glenn W. Welling

Glenn W. Welling

Agreed and Accepted as of the date first set forth above:

Rent-A-Center, Inc.

 

By:  

/s/ Christopher A. Korst

Name:   Christopher A. Korst, EVP –  

Chief Administrative Officer

& General Counsel

 

4